Citation Nr: 1724981	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-10 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bone condition of the left leg, to include amelioblastosis.

2. Entitlement to service connection for a bone condition of the left leg, to include amelioblastosis.

3. Entitlement to a disability rating in excess of 20 percent for residual scars of melanoma. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to January 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In January 2017 the Veteran and his spouse testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

In a January 2013 rating decision, the RO increased the rating for the Veteran's service-connected residual melanoma scars from 10 percent to 20 percent, effective February 11, 2009, the date of claim.  As that increase did not represent a total grant of the benefits sought on appeal, the claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for a bone condition of the left leg, to include amelioblastosis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1. An unappealed March 2006 rating decision denied a claim for service connection for a bone condition of the left leg, to include amelioblastosis, and is final.  Evidence received since the unappealed March 2006 rating decision relates to prior unestablished facts.

2. The competent evidence of record demonstrates that the Veteran currently has five or more painful scars, including several painful and unstable scars.


CONCLUSIONS OF LAW

1. The March 2006 rating decision is final; new and material evidence has been received to reopen the claim of service connection for a bone condition of the left leg, to include amelioblastosis. 38 U.S.C.S. §§ 5108, 7105 (LexisNexis 2017); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2016). 

2. The criteria for a rating of 40 percent for residual scars of melanoma have been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.118, Diagnostic Code 7804 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence to Reopen Claims for Service Connection for a Bone Condition of the Left Leg, to Include Amelioblastosis

The Veteran's claim for service connection for a bone condition of the left leg was initially denied in a March 2006 rating decision.  The claim was denied because although the Veteran received treatment for his left thigh and a diagnosis of amelioblastosis in service, there were no current, active residuals of the condition.  The Veteran was notified of the rating decision via letter in April 2006.  Although the Veteran submitted a timely Notice of Disagreement and a Statement of the Case (SOC) was issued in December 2006, the Veteran did appeal the decision to the Board and did not submit relevant evidence within one year of the decision; therefore, it became final.  See 38 U.S.C.S. § 7105; 38 C.F.R. §§ 3.156(b); 20.302, 20.1103.  In February 2009, the Veteran filed an application to reopen the claim for service connection for a bone condition of the left leg, to include amelioblastosis.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.S. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Since the March 2006 denial, VA has received new and material evidence.  Specifically, in a September 2015 disability benefits questionnaire (DBQ) completed by Dr. Erickson, a private clinician, the Veteran complained of pain in his left thigh after prolonged walking.  Additionally, during the January 2017 Board hearing, the Veteran's representative stated that the Veteran had pain, numbness, and weakness in his left leg.  See Hearing Tr. at 2-4.  Further, the Veteran and his spouse testified that the Veteran got fatigued after walking, had difficulty going up and down ladders, and had to grip handrails tightly when walking up stairs.  See id. at 2-4, 5-6.   For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, that evidence is presumed credible. See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  

As the foregoing evidence tends to show the presence of a current disability, it relates to unestablished facts necessary to substantiate the Veteran's claim for service connection.  Thus, new and material evidence has been received, and the claim for service connection for a bone condition of the left leg, to include amelioblastosis, is reopened.  38 U.S.C.S. § 5108; 38 C.F.R. § 3.156(a).

Increased Rating for Residual Scars of Melanoma

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.S. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  In Fenderson v. West, 12 Vet. App. 119 (1999), however, the Court of Appeals for Veterans Claims (Court) held that the rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Presently, the Veteran's disability is rated as 20 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7804-applicable for unstable or painful scars.  The Board finds this diagnostic code to be the most appropriate as: (1) although the evidence shows the Veteran has a scar on his neck, the Veteran's symptoms do not satisfy the criteria for "disfigurement" as defined in Note 1 to Diagnostic Code 7800; (2) the scars not of the head, face, or neck do not affect a combined area to warrant a rating higher than that assigned herein under Diagnostic Code 7801; and (3) the scars and their effects could not warrant a rating higher than that assigned herein under Diagnostic Code 7805.  As such, the Board will rate the Veteran's scars pursuant to Diagnostic Code 7804.

Under Diagnostic Code 7804, three or four scars that are unstable or painful warrant a 20 percent rating.  Comparatively, five or more scars that are unstable or painful warrant a 30 percent rating.  Note 1 to Diagnostic Code 7804 defines an unstable scar as "one where, for any reason, there is frequent loss of covering of skin over the scar."  Additionally, Note 2 states that if one or more scars are both unstable and painful, VA is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.

After carefully reviewing the record, the Board finds that the Veteran had seven painful scars related to his melanoma.  Additionally, the evidence demonstrates that, throughout the course of appeal, several of the scars were also unstable as the Veteran received treatment for keloid formation.  As such, the Board will grant the claim and assign a disability rating of 40 percent.

Turning to the evidence of record, the Veteran was afforded a VA examination in July 2009.  During this examination, the examiner noted the following on the Veteran's body: a scar in the webspace of the Veteran's left great toe that was neither painful nor unstable; a scar on the Veteran's medial shin that was painful and unstable; a scar on the left medial upper thigh that was neither painful nor unstable; a scar on the medial right thigh that was neither painful nor unstable; a scar on the right lower abdomen that was neither painful nor unstable; a scar on the left bicep that was not painful but was unstable with keloid formation; a scar on the left upper shoulder that was not painful but had keloid formation; a scar on the left upper buttock that was neither painful nor unstable; a scar on the left mid buttock that was neither painful nor unstable; a scar on the right lower back that was neither painful nor unstable; a scar on the upper right buttock that was neither painful nor unstable; a scar over the right deltoid that was neither painful nor unstable; and a scar on the right arm that that was neither painful nor unstable but had keloid formation.  The examiner diagnosed the Veteran with scars secondary to the excision of melanoma and benign neoplasms.  The examiner did not differentiate which scars were related to melanoma as compared to those associated with benign neoplasms.

The Veteran was afforded another VA examination in February 2014.  During this examination, the examiner reported that the only area of the Veteran's body affected was the left lower extremity-the left upper lateral thigh in particular.  The examiner also noted three arthroscopic scars on the Veteran's left knee.  The Veteran reported that the scars were painful.  The examiner noted that none of the scars were unstable.

Lastly, the Veteran was afforded a third VA examination on January 2015.  During this examination, the Veteran was diagnosed with scars status post excision of melanoma and benign neoplasms.  The examiner noted that the Veteran had five or more scars of the trunk or extremities that were painful.  Specifically, the examiner recorded a scar on both of the Veteran's shoulders, a scar on his left thigh, a scar on the Veteran's posterior trunk, and a scar on the neck posteriorly.  Despite the earlier statement to the contrary, the examiner reported that none of the scars were unstable or painful.  An addendum to this examination clarified that there were in fact only four scars total and that none of them were painful or unstable.

Moving beyond the VA examinations of record, during the January 2017 Board hearing, the Veteran and his spouse testified that the Veteran had about 10 total scars on his body and that they were all painful.  See Hearing Tr. at 7-10.  The Veteran's representative clarified that the Veteran received injections in seven or eight of his scars to break up scar tissue.  Id.  The Veteran's spouse also stated that the Veteran routinely had his skin checked by a private clinician-Dr. Sayler-about every 6 months and that the number of scars currently present on the Veteran's body may have changed since the VA examination of January 2015.  Id.

The Board finds the Veteran and his spouse's testimony at the January 2017 Board hearing to be credible and supported by the other medical evidence of record.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Specifically, in a January 2010 treatment record, Dr. Sayler noted that the Veteran had previously had melanoma removed from his left foot, right thigh, bilateral shoulders, right upper arm, back, and left lower back.  Dr. Sayler noted keloid formation in several areas that had some improvement with intralesional kenalog injections.  

Additionally, in an April 2010 treatment record, Dr. Sayler noted multiple scars on the right shoulder, left shoulder, both sides of the lower back, and left anterior thigh with keloid formation.  The Veteran reported that the keloid scars caused pruritus and occasional tenderness that was relieved with kenalog injections. 

Likewise, in September 2015, Dr. Sayler also completed a DBQ regarding the Veteran's scars.  Dr. Sayler reported that the Veteran had five or more scars.  Dr. Sayler remarked that the scars were painful and treated with kenalog injections.

In short, the Board finds that, throughout the course of appeal, the Veteran suffered from five or more painful scars.  Pursuant to Diagnostic Code 7804, the Veteran's disability warrants a 30 percent rating.  However, pursuant to Note 2 to Diagnostic Code 7804, the Board will assign a 40 percent rating as several of the Veteran's painful scars were also unstable.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a bone condition of the left leg, to include amelioblastosis, is reopened.

Entitlement to a rating of 40 percent for residual scars of melanoma is granted.


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's claim for entitlement to service connection for a bone condition of the left leg, to include amelioblastosis.

As discussed above, the Board has reopened the issue of entitlement to service connection due to the receipt of new and material evidence.  However, as the RO has not adjudicated the merits of this claim in the first instance, the Board must remand it so that this may be accomplished, as well as any additional development-including the potential scheduling of a VA examination.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

Additionally, as the claim is being remanded, the claims file should also be updated to include relevant VA treatment records dated since April 2016.  38 U.S.C.S. § 5103A(c); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify and authorize VA to obtain any outstanding VA or private treatment records regarding a bone condition of the left leg, including amelioblastosis.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of entitlement to service connection for a bone condition of the left leg, to include amelioblastosis.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


